 1                                    UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    LATONIA SMITH,                                         Case No. 2:19-cv-00824-GMN-EJY
 5                       Plaintiff,
 6           v.                                                            ORDER

 7    FENNEMORE CRAIG,
 8                      Defendant.
 9

10          Before the Court is Plaintiff’s Emergency Motion to Vacate Order of Magistrate Judge and
11   Lift Stay docketed as Motions ECF Nos. 70 and 71. Plaintiff has not met the requirements for filing
12   an emergency motion under Local Rule 7-4 and Local Rule 26-7(d). Therefore, Motions ECF Nos.
13   70 and 71 will be taken under submission as non-emergency motions.
14          Accordingly,
15          IT IS HEREBY ORDERED that Plaintiff’s request for emergency relief as stated in her
16   Emergency Motion to Vacate Order of Magistrate Judge and Lift Stay (ECF Nos. 70 and 71) are
17   DENIED.
18          IT IS FURTHER ORDERED that Defendant shall have until October 21, 2019 to file its
19   Responses to Plaintiff’s Motions, and Plaintiff shall have until October 28, 2019 to file her Replies.
20

21          DATED: October 9, 2019
22

23

24                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                      1
